


Exhibit 10.13

THIRD AMENDMENT TO CREDIT AGREEMENT

          THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of June 7, 2007, by and between RIMAGE CORPORATION, a Minnesota corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

          WHEREAS, Borrower is currently indebted to Bank pursuant to the terms
and conditions of that certain Credit Agreement between Borrower and Bank dated
as of March 29, 2004, as amended from time to time (“Credit Agreement”).

          WHEREAS, Bank and Borrower have agreed to certain changes in the terms
and conditions set forth in the Credit Agreement and have agreed to amend the
Credit Agreement to reflect said changes.

          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

          1.      Section 1.1. (a) is hereby amended by deleting “July 1, 2008”
as the last day on which Bank will make advances under the Line of Credit, and
by substituting for said date “July 1, 2009,” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of June 7,
2007 (which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.

          2.      Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. All terms defined in the Credit Agreement shall have the
same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document.

          3.      Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the day and year first written above.

 

 

 

 

 

RIMAGE CORPORATION

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Bernard P. Aldrich

 

By:

/s/ Cynthia Goplen

 



 

 



 

Bernard P. Aldrich, President
and Chief Executive Officer

 

 

Cynthia Goplen, Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Wolf

 

 

 

 



 

 

 

 

Robert M. Wolf, Secretary and
Chief Financial Officer

 

 

 



--------------------------------------------------------------------------------